On February 1, 2002, this court, pursuant to Gov.Bar R. V(5a)(B), imposed an interim remedial suspension against respondent, Elsebeth M. Baumgartner, pending final disposition of disciplinary proceedings. On March 4, 2002, respondent filed a Motion for Dissolution of Interim Remedial Suspension and on March 14, 2002, relator filed a memo opposing the motion. Upon consideration thereof,
IT IS ORDERED by the court that the motion for dissolution be, and hereby is, denied.
Cook, J., dissents.
Resnick, J., not participating.